Citation Nr: 9929635	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for lung disease as a 
result of exposure to herbicides.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the Department of 
Veterans Affairs (VA) regional office (RO) in Detroit, 
Michigan. 

REMAND

The Board has not yet made a decision on the issue certified 
for appellate review, entitlement to service connection for 
lung disease as a result of exposure to herbicides.  The 
Board has been informed that the veteran has filed a new 
claim with the RO for service connection for prostate cancer 
as a result of exposure to herbicides.  Through his 
representative, and pursuant to the VA Adjudication Manual 
M21-1, Part 4, Chapter 8, paragraph 8.41(a)(3), the veteran 
has requested that his claims file be temporarily returned to 
the RO so that his claim for service connection for prostate 
cancer on a presumptive basis may be adjudicated.  The Board 
will accede to that request and, accordingly, this case is 
REMANDED to the RO for the following:

The RO should adjudicate the veteran's 
claim of entitlement to service 
connection for prostate cancer as a 
result of exposure to herbicides, after 
permitting the veteran to submit evidence 
and argument on that issue.  Following 
completion of those actions, the RO 
should return the veteran's claims file 
to the Board so that a disposition may be 
made of the pending appeal.



The purpose of this remand is to accord the veteran due 
process of law.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












